  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                     Filed 06/29/21     Page 1 of 7




                   UNITED STATES COURT OF INTERNATIONAL TRADE
Before:           Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
---------------------------------------------------------------X
                                                               :
HILTI, INC.,                                                   :
                                                               :
                                    Plaintiff,                 :
                                                               :
                                                               :
                  v.                                           :
THE UNITED STATES;                                             :
JOSEPH R. BIDEN, JR., in his official capacity as :
PRESIDENT OF THE UNITED STATES;                                : Court No. 21-00216-TCS-JCG-MBB
UNITED STATES CUSTOMS AND BORDER                               :
PROTECTION; TROY MILLER in his official                        :
capacity as SENIOR OFFICIAL PERFORMING                         :
THE DUTIES OF THE COMMISSIONER OF U.S. :
CUSTOMS AND BORDER PROTECTION;                                 :
UNITED STATES DEPARTMENT OF                                    :
COMMERCE; and GINA RAIMONDO in her                             :
official capacity as SECRETARY OF COMMERCE:
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

                       JOINT MOTION FOR PROTECTIVE ORDER
       Pursuant to USCIT Rule 5.2 of the Rules of the United States Court of International

Trade and Administrative Order 02-01, plaintiff Hilti, Inc. (“Plaintiff”) and defendants

respectfully request that the Court enter the accompanying proposed protective order, restricting

the disclosure of business proprietary or other confidential information that will be produced

during this proceeding, and permitting the parties to file such information and documents

under seal.

       Good cause exists for the entry of the proposed judicial protective order. Pursuant to

Administrative Order 02-01, ¶ 2, access to business proprietary information will be governed by

the entry of a judicial protective order unless jurisdiction is asserted under 28 U.S.C. § 1581(c).


                                                 1
  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                     Filed 06/29/21      Page 2 of 7




Jurisdiction in this case is asserted under 28 U.S.C. § 1581(i) and thus a judicial protective order

is appropriate. The administrative action underlying the instant action did not have an

administrative protective order associated with it. Plaintiffs will rely on confidential information

in its filings in this proceeding. The defendants may wish to submit documents warranting

protection under USCIT Rule 5.2. Additionally, should a hearing be held, a closed session may

be appropriate for at least some elements of the proceeding.

       For these reasons, there is good cause to issue a judicial protective order and respectfully

request that the Court enter the accompanying proposed order.


   Respectfully submitted,
                                              BARNES, RICHARDSON & COLBURN, LLP

                                              By:     /s/ Frederic D. Van Arnam, Jr.

                                                      Frederic D. Van Arnam, Jr.
                                                      100 William Street, Suite 305
                                                      New York, NY 10038
                                                      212 725-0200, ex. 126
                                                      rvanarnam@barnesrichardson.com


   Dated:      June 29, 2021




                                                 2
  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                      Filed 06/29/21      Page 3 of 7




                   UNITED STATES COURT OF INTERNATIONAL TRADE
Before:           Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
---------------------------------------------------------------X
                                                               :
HILTI, INC.,                                                   :
                                                               :
                                    Plaintiff,                 :
                                                               :
                                                               :
                  v.                                           :
THE UNITED STATES;                                             :
JOSEPH R. BIDEN, JR., in his official capacity as :
PRESIDENT OF THE UNITED STATES;                                : Court No. 21-00216-TCS-JCG-MBB
UNITED STATES CUSTOMS AND BORDER                               :
PROTECTION; TROY MILLER in his official                        :
capacity as SENIOR OFFICIAL PERFORMING                         :
THE DUTIES OF THE COMMISSIONER OF U.S. :
CUSTOMS AND BORDER PROTECTION;                                 :
UNITED STATES DEPARTMENT OF                                    :
COMMERCE; and GINA RAIMONDO in her                             :
official capacity as SECRETARY OF COMMERCE:
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

                                     PROTECTIVE ORDER


   1.      For the purposes of this Protective Order, “Proprietary Information” means

information, data and documents the public disclosure of which would cause substantial

competitive harm to the submitting party. Examples of such information would include: (1)

terms of sale, prices of individual sales, likely sales, or other offers and names of particular

customers, distributors, or suppliers; (2) information that any party or person is prohibited from

releasing publicly pursuant to contracts, applicable statutes, applicable regulations, or directives

from the Government; (3) private information that is otherwise protected from disclosure under

applicable law including, butnot limited to, personnel files, financial information and other

business records; and (4) other confidential research, development, or commercial information as

                                                  3
      Case 1:21-cv-00216-TCS-JCG-MMB Document 15                     Filed 06/29/21        Page 4 of 7




   set forth in USCIT Rule 26(c)(1)(G).

       2.       This Protective Order is not intended to address or govern claims of privilege or work

   product that may otherwise be asserted by any of the parties. This Protective Order does not

   restrict in any manner a party’s use of its own Proprietary Information.

       3.       No receiving party may disclose any document designated as containing Proprietary

   Information, or any information contained in such a document, to any person other than:

A. Counsel for a party in this action who is engaged in the conduct or preparation of this action or

   any appeal from a decision in this action;

B. Secretaries, paralegal assistants, clerical personnel, and other employees of a partyin this action

   who are engaged in assisting counsel (as described in item A of this paragraph) in the preparation

   of this action;

C. Persons who prepared, received, or reviewed Confidential Information prior to its production in

   this case;

D. Government personnel or investigators to whom counsel determine in good faith that disclosure

   is required to assist in the disposition of this case;

E. Authorized personnel of the U.S. Court of International Trade;

F. Videographers or court reporters retained by a party to this action or the Court; and

G. Any third-party consultant or experts who are retained to assist in the preparation of this action.

       4.       Counsel for the parties shall cause all persons under counsel’s direction and control

   who see proprietary information to comply with the terms of this Protective Order, and to sign a

   statement to be filed with the Court acknowledging that their access to confidential information

   will be under the direction and control of counsel, and that they will comply with the terms of this

   Protective Order. The filing of a Form 17 (Business Proprietary Information Certification) under



                                                        4
  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                      Filed 06/29/21     Page 5 of 7




the Rules of the U.S. Court of International Trade will satisfy the requirements of this paragraph.

The requirement to sign and file a statement with the Court does not apply to government

personnel.

   5.        All persons having access to Proprietary Information shall maintain it in a safe and

securemanner to ensure compliance with this Protective Order. Persons receiving Proprietary

Information pursuant to this Protective Order will not use or disclose any such information for

anypurpose other than the litigation of this action or use such information in a manner

inconsistent with 28 U.S.C. § 2640(e), which defines the scope of review in actions under section

1581(i).

   6.        Nothing contained in this Protective Order shall prevent or in any way limit or impair

the right of counsel for the United States to disclose to any agency of the United States

(including other divisions and branches of the Department of Justice) any document or

information regarding any potential violation of law or regulation or, subject to procedures that

maintain the confidentiality of Proprietary Information consistent with this Protective Order,

prevent or limit in any way the use of such documents and information by an agency in any

proceeding regarding anypotential violation of law or regulation.

   7.        A designation of information as “confidential” is to be made by stamping or otherwise

inscribing the word “CONFIDENTIAL” and/or “BUSINESS PROPRIETARY INFORMATION”

and/or “PROPRIETARY DOCUMENT” and/or “SUBJECT TO PROTECTIVE ORDER” upon

the document itself. When a document contains information that is both non-confidential and

confidential, the producing party will make a reasonable effort to segregate the confidential

portions by clearly identifying the specific pages and/or portions thereof which are confidential.

The filing with the Court of confidential and public versions of a party’s appendix will satisfy the

requirements of this paragraph. Those portions of documents which are not confidential will not

                                                  5
  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                        Filed 06/29/21     Page 6 of 7




be restricted by this Protective Order, and the parties, in their publicly filed pleadings, publicly

filed briefs, or other publicly filed submissions, may quote, reference, or summarize non-BPI and

other non-confidential information contained in a document containing both non-confidential and

confidential information, without redaction.

   8.        Any documents, including briefs and memoranda that are filed with the Court in this

civilaction and that contain any Confidential Information, shall be conspicuously marked as

containing Confidential Information that is not to be disclosed to the public.

   9.     Arrangements shall be made with the Clerk of the Court to retain such documents

under seal, permitting access only to the Court, Court personnel authorized by the Court to have

access,counsel for the plaintiff, and counsel for the defendant. The party filing any document

referred to in this paragraph shall also file within three business days after the date of filing the

document another copy of such document from which all of the confidential information shall

have been deleted in accordance with Rule 81 of the Rules of this Court.

   10.       If counsel for any party to this Protective Order finds it necessary to refer to

Confidential Information in any oral proceeding before this Court, such counsel shall notify the

Court and all other counsel of record as soon as the necessity becomes apparent and propose

whatever mechanism which may be available and appropriate to prevent disclosure of

confidential information to persons other than those authorized by this Protective Order.

   11.       The obligations and protections imposed by this Protective Order shall continue

beyond the conclusion of this case, including any appellate proceedings, or until the Court orders

otherwise.

   12.       Upon conclusion of this litigation, including such appellate review as may occur,

documents designated as Confidential Information and all copies of same (other than exhibits of



                                                    6
  Case 1:21-cv-00216-TCS-JCG-MMB Document 15                      Filed 06/29/21    Page 7 of 7




record) will be destroyed by any non-Government receiving party; or alternatively, if requested by

the producing party, such documents and copies (other than exhibits of record) will be returned by

the non-Government receiving party to the producing party at that party’s request, other than

copies containing work notes of counsel or other authorized persons, which will be destroyed.

   13.     Any party may petition the Court, on reasonable notice to all other parties, for a

modification of the terms of this Protective Order. The Court shall have continuing jurisdiction

to modify, amend, enforce, interpret, or rescind any or all provisions of this Protective Order,

notwithstanding the final termination or conclusion of this case.

   14.     If a dispute arises concerning the designation of any Confidential Information, the

parties shall first take reasonable steps to meet and confer in good faith to resolve any dispute on

an informal basis before seeking the Court’s intervention.

   15.     If the parties cannot informally resolve any dispute regarding whether information is

properly designated as Proprietary Information under this Protective Order, a partymay apply to

or move for the Court to resolve the issue. Material designated as Proprietary Information shall

be treated as such by the parties until the Court has determined or ordered otherwise. The burden

rests on the Designating Party to demonstrate that the designation is proper.


SO ORDERED.




Dated:

New York, New York                                                   JUDGE




                                                  7
